                    Case 1:20-cr-00284-WMR-RDC Document 24 Filed 07/28/20 Page 1 of 1                                     CL-’:
AO 83(12/85) Summons n aCriminni Case                                                                    FILED IN CHAMBERS
                                                                                                           LJ.,a.LJ.tj.    MUdIILd



                                          UNITED STATES DISTRICT COURT                                     JUL 282020
                                          NORTHERN DISTRICT OF GEORGIA                                JAMES N.        TIE         Clerk
                                                                                                   By:
                                                                                                                              eputy Clerk
  UNITED STATES OF AMERICA,                                                     SUMMONS IN A CRIMINAL CASE
              vs.                                                               CASENO. 1:20-CR-284
BAMIDELE MURAINA
REG.# 73257-0 19


           YOU ARE HEREBY SUMMONED to appear before the United States District Court at the place,
date and time set forth below.

PLACE:                  U.S. Courthouse
                        Richard B. Russell Building
                        Room 2022
                        75 Ted Turner Drive, SW
                        Atlanta, Georgia 30303-3309

BEFORE:                 Honorable Russell G. Vineyard
                        United States Magistrate Judge

DATE AND                August 5, 2020
TIME:                   10:30 a.m.


To answer a(n)
~ Indictment                   ~ Information     ~ Complaint         ~ Violation Notice    ~ Probation Violation Petition

Charging you with a violation of Title 18, United States Code, Section(s) 1956(h).
Brief description of the offense: Money Laundering Conspiracy.

AUSA:                                            Nathan Kitchens
Counsel for Defendant:                           Jessica Stem



July 28, 2020
                                                                         JAMES N. HATTEN
                                                                         CLERK OF COURT


                                                                   By:   ________


                                                                         Deputy Clerk
